DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Reasons for Allowance
Claims 1-10 are allowed. The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose “A plasma operation electrode for an otolaryngology department, comprising an insulating head, a working electrode, a tubular loop electrode, a water absorption tube, a handle, a water inlet hose, a water outlet hose and a lead; a reflowing hole is internally provided in the insulating head, one end of the insulating head is provided with the working electrode, and an other end of the insulating head is fixedly connected with the tubular loop electrode, and the tubular loop electrode is connected with an end part of the handle; the water absorption tube is sheathed in the tubular loop electrode, a water inlet channel is formed between the water absorption tube and the tubular loop electrode, and an end part of the water absorption tube is connected with the insulating head and communicated with the reflowing hole; the water inlet hose is installed in the handle and communicated with the tubular loop electrode, the water outlet hose is installed in the handle and communicated with the water absorption tube, and the lead passes through the handle and is connected with the tubular loop electrode, wherein the plasma operation electrode for the otolaryngology department further comprises an effluent flow guiding component; an end part, away from the handle, of the tubular loop electrode is provided with at least one water outlet hole; the effluent flow guiding component is correspondingly installed at the water outlet hole, and sealed and connected on an outer wall of the tubular loop electrode, a water injecting channel is formed between the effluent flow guiding component and the tubular loop electrode” as indicated in claim 1 as a whole.
The Examiner has cited Aluru (U.S. PGPub. No. 20160143683) as the most pertinent prior art reference, which teaches a similar electrosurgical device comprising several of the limitations. However, upon further consideration and the amended claims, this reference fails to teach “the effluent flow guiding component is correspondingly installed at the water outlet hole, and sealed and connected on an outer wall of the tubular loop electrode, a water injecting channel is formed between the effluent flow guiding component and the tubular loop electrode”. The identified prior art describes a tubular loop electrode with several of the corresponding channels for fluid delivery and suction, however, the applicant explicitly claims the effluent flow guiding component sealed and connected on an outer wall of the tubular loop electrode, which is not taught by the prior art. 
In another related energy treatment device, Hovda (U.S. PGPub. No. 20060253117) teaches an inlet channel on the external part of a tubular loop electrode (Para. 0088; Fig. 3, fluid tube 233, return electrode 112), however, and the applicant explicitly discloses a water inlet channel formed “between the water absorption tube and the tubular loop electrode”, and uses an effluent flow guide on the outer wall of the tubular electrode. To modify the prior art exactly as the applicant discloses would be improper hindsight and require the use of the Applicant’s specification as a blueprint for rejection. Furthermore, no other pertinent prior art references were found that would overcome the deficiencies of these references. Therefore, Examiner asserts there is not motivation (either in these references or elsewhere in the art) for making such specific and significant modifications thereto.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNABETH ELIESSE RODRIGUEZ whose telephone number is (571)272-8662. The examiner can normally be reached M-Th 7a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.E.R./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794